DETAILED ACTION
	The receipt is acknowledged of applicant’s amendment filed 04/24/2021.

Claims 1, 3, 4, 7, 9, 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 7, 9 and 10 allowed.

The following is an examiner’s statement of reasons for allowance: present claims 1 and 7 require methylene blue complex for treating skin disease comprising a methylene blue, a first organic acid, and a second organic acid, wherein the complex has a micelle form in which a mixture of the methylene blue and the first organic acid is positioned at a center of the complex and the second organic acid is positioned at an outside of the mixture, the first organic acid is selected from the group of docosahexaenoic acid (DHA), indole-3-acetic acid (IAA), tranexamic acid, salicylic acid, linoleic acid, linolenic acid, salicylsalicylic acid, acetylsalicylic acid, and methyl salicylic acid, the second organic acid is oleic acid, the skin disease is a skin disease caused by staphylococcus aureus or propionibacterium acnes, and, and wherein the methylene blue, the first organic acid, and the second organic acid forming the complex micelle .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./